             Case 2:17-cr-00004-RSM Document 125 Filed 05/14/20 Page 1 of 2




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        NO. CR17-004 RSM
10
                             Plaintiff
11
                        v.                              ORDER GRANTING UNITED STATES’
12
                                                        MOTION TO FILE A BRIEF IN EXCESS
       TARAY DAVID,
13                                                      OF TWELVE PAGES
                             Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Defendant Taray David’s Motion
18
     for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 18
19
     pages in length.
20
            DATED this 14th day of May, 2020.
21
22
23
24
                                              A
                                              RICARDO S. MARTINEZ
25                                            UNITED STATES DISTRICT JUDGE
     ///
26
     ///
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES
                                                                         SEATTLE, WASHINGTON 98101
      United States v. David, CR17-004 RSM   -1                                (206) 553-7970
            Case 2:17-cr-00004-RSM Document 125 Filed 05/14/20 Page 2 of 2




 1
 2
 3
 4
 5
     Presented by:
 6
   /s/ Jessica M. Manca
 7
   JESSICA M. MANCA
 8 Assistant United States Attorney
 9
   /s/ Helen J. Brunner
10 HELEN J. BRUNNER
   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                 UNITED STATES ATTORNEY
                                                            700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES
                                                              SEATTLE, WASHINGTON 98101
     United States v. David, CR17-004 RSM   -2                      (206) 553-7970
